In an action to foreclose a mortgage upon real property the appealing defendant interposed an answer. The answer, on motion, was struck out and judgment entered as prayed for in the complaint. The judgment contained the usual provision that if and when a deficiency judgment is to be entered, the plaintiff comply with section 1083-a of the Civil Practice Act. After a sale was had under the judgment, on motion of the plaintiff, an order was made confirming the report of sale of the referee appointed to sell, fixing the amount of the deficiency and directing judgment against the appealing defendant therefor, without complying with the provisions of the moratorium statutes. The appeal is from the order thus entered and the judgment docketed thereunder. Order and judgment reversed on the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, without prejudice to the plaintiff’s making such application as it may be advised in the matter to have the liability of the appealing defendant properly determined. Appeal from order entered March 19, 1936, granting motion for reargument, dismissed. In our opinion the amendment of the judgment made herein affected substantial rights of the parties. (Herpe v. Herpe, 225 N. Y. 323.) Lazansky, P. J., Young, Johnston, Adel and Taylor, JJ., concur.